733 So. 2d 729 (1999)
Racheal Lee SMITH
v.
Kawyski T. SMITH.
No. 99-CA-0365.
Court of Appeal of Louisiana, Fourth Circuit.
May 5, 1999.
Charles M. Delbaum, New Orleans Legal Assistance Corp., New Orleans, Louisiana, Counsel for Plaintiff/Appellant.
Court composed of Chief Judge ROBERT J. KLEES, Judge STEVEN R. PLOTKIN, Judge MOON LANDRIEU.
PLOTKIN, Judge.
Mrs. Racheal Lee Smith appeals a trial court judgment assessing her to pay $163 *730 in court costs despite the fact that she was an indigent litigant in whose favor judgment was entered. We reverse and render judgment ordering her former husband, Kawyski T. Smith, to pay $163 in court costs.
Mrs. Smith filed a petition for divorce, including a request for permission to proceed in forma pauperis, and submitted supporting financial documentation. Subsequently, by order of court, she was granted indigent status pursuant to La. C.C.P. arts. 5181, et seq.
On October 29, 1998, the trial court awarded judgment in Mrs. Smith's favor, granting her a divorce, and ordering her to pay $163 in court costs. Mrs. Smith appeals.
La. C.C.P. art. 5186 provides, in pertinent part, as follows:
If judgment is rendered in favor of the indigent party, the party against whom judgment is rendered shall be condemned to pay all costs due.
There is no record evidence that Mrs. Smith's right to proceed in forma pauperis was ever traversed or rescinded. La. C.C.P. art. 5184. Thus, we find that the trial court improperly assessed court costs to Mrs. Smith.
Accordingly, we reverse that portion of the trial court judgment assessing court costs against Mr. Smith. We render judgment for $163 court costs against Mr. Smith.
REVERSED AND RENDERED.